Title: Thomas Jefferson to Ebenezer Herrick, 2 July 1812
From: Jefferson, Thomas
To: Herrick, Ebenezer


          Sir Monticello July 2. 12.
           Your favor of June 19. came to hand yesterday, and I this day include your 3. dollars for cartage in a small remittance I make to mr Gelston to meet other petty charges. but you must have the goodness to direct some friend going to N. York to call on mr Gelston for the 3.D. he has retained the machine for further orders on account of the danger of capture by sea: but I desire him to risk it, and if it is taken I must apply to you for another, & try another chance. it is the smallness and presumed simplicity of this machine which makes me anxious to get it, as I expect it will best suit the situation of a family in the country. we have Jennies, & mules & Arkwright’s machines in the neighborhood so that I suppose we shall be able to understand yours. Accept my best wishes & respects.
          
            Th:
            Jefferson
        